DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,434,247 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-22 are allowed.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Garrett V. Davis on 06/07/2022. 
	The claims are amended as follows:
Claim 1 Line 14 reading “introducer needle from” should read said introducer needle from--.
Claim 1 Line 19 reading “introducer needle” should read --said introducer needle--.
Claim 2 Line 4 reading “the deployed position” should read --the deployed second position--.
Claim 7 Line 4 reading “said first retracted position” should read --said retracted first position--.
Claim 7 Line 9 reading “and needle” should read --and said introducer needle--.
Claim 8 Line 10 reading “and catheter being” should read --and said catheter being--.
Claim 8 Line 12 reading “a first position” should read --a deployed first position--.
Claim 8 Line 12 reading “and introducer” should read --and said introducer--.
Claim 8 Line 13 reading “and first introducer needle” should read --and said first introducer needle--.
Claim 8 Line 14 reading “a second position where said catheter and introducer” should read --a deployed second position where said catheter and said introducer--.
Claim 8 Line 16 reading “and catheter hub” should now read --and said catheter hub--.
Claim 8 Line 16 reading “and second” should read --and the second--.
Claim 8 Line 21 reading “and catheter hub” should now read --and said catheter hub--.  
Claim 9 Lines 3-4 reading “the second position” should read --the deployed second position--.
Claim 9 Line 4 reading “the second position and” should read --the deployed second position and--.
Claim 12 Line 2 reading “needle carrier” should read --said needle carrier--.
Claim 12 Lines 2-3 reading “said distal end of said catheter hub” should read --a distal end of said catheter hub--.
Claim 12 Line 4 reading “separate said detent” should read --separate said inwardly extending detent--.
Claim 13 Line 2 reading “separate said detent” should read --separate said inwardly extending detent--.
Claim 15 Line 6 reading “and catheter” should read --and said catheter--.
Claim 15 Line 8 reading “said second deployed position” should read --said deployed second position--.
Claim 15 Line 9 reading “said introducer needle” should read --an introducer needle--.
Claim 15 Line 10 reading “and catheter hub” should read --and said catheter hub--.
Claim 15 Lines 13-14 reading “wherein said needle carrier, introducer needle and catheter” should read --wherein said needle carrier, said introducer needle, and said catheter--.
Claim 15 Line 14 reading “and second needle carrier” should read --and said second needle carrier--.
Claim 15 Line 17 reading “and introducer needle” should read --and said introducer needle--.
Claim 15 Line 19 reading “second position” should read --deployed second position--. 
Claim 20 Line 3 reading “and catheter” should read --and said catheter--.
Claim 20 Lines 3-4 reading “the second deployed position” should read --the deployed second position--.
Claim 21 Line 3 reading “through said slot” should read --through said longitudinal slot--. 

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the present case, a terminal disclaimer has been filed over U.S. Patent No. 10,434,247, which received a terminal disclaimer over U.S. Patent No. 10,251,999. In Patent ‘999, it was determined that the prior art of record did not disclose or render obvious at the time the invention was made: the feature of a spring retainer having a first end for engaging the base and a second end for engaging the spring for releasably retaining the spring in a compressed state and that the catheter and needle are retracted within the actuator, as recited in Claim 1; a catheter hub coupled to said actuator and having a first end contacting said actuator and a second distal end, said catheter being coupled to said catheter hub, as recited in Claim 8; or that the introducer needle is slidably received in the actuator, and that the spring retainer is releasably coupled to the catheter hub to retain the spring in a compressed state, the catheter hub being configured to release the spring retainer from the catheter hub to expand the spring and automatically retract the needle when the catheter hub is moved to the second position, as recited in Claim 15; in combination with the other elements recited in the independent claim(s).
	Relevant prior in the present case includes Politis et al. (USPGPub 2014/0058353), Faust et al. (USPGPub 2005/0101912), Jacobs (USPN 5,312,364), Miller et al. (USPGPub 2008/0140014), and Gyrn et al. (USPGPub 2013/0079719). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783